DETAILED ACTION
         				 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-21, 26, 27) in the reply filed on 10/26/2021 is acknowledged.

Drawings
The drawings were received on 5/25/2022.  These drawings are entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21, 26, 27, 31-38  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a kitchen tool…….”; “the kitchen tool…..” in the first few lines.  Then in the last few lines claim 1 again recites, “a kitchen tool”.  There is no antecedent basis for the claimed “ kitchen tool”.
In claim 1, the phrase, “a predetermined orientation to avoid displacement the mechanical coupling interface attached to a kitchen tool.” Appears to be an incomplete phrase.
In claim 2. “the handle housing” lacks antecedent basis.
In claim 3, “the first end of the handle housing” lacks antecedent basis.
In claim 3, “the handle housing by which the robotic end effector touches the first stopping reference point” lacks antecedent basis. In addition, the phrase appears to be incvomplete.
In claim 4 the limitation, “the handle housing” lacks antecedent basis.
Claim 11 recites, “a handle with an interface portion for mechanically coupled to an interface of a robotic effector for operation of the handle without displacement, backlashing or misorientation, the interface portion of the handle being mechanically coupled to the interface of the robotic effector in only one position and in only one orientation, the robotic end effector grasping the handle which is attached to a kitchen tool to perform a food preparation operation.”  The limitations appear to be incomplete and not particularly recited to distinctly claim the subject matter on the invention.
In claim 18, the limitation, “the end effector coupled the predetermined coupling interface in the cooking tool” lacks antecedent basis.
The rest of the claims are rejected for depending on a rejected base claim or for having similar deficiencies as the rejected claims.
The claims are replete with poor grammatical phrases and other 112 errors.  The examiner has not cited all errors in all the claims, but has provided guidance for applicant to follow and correct the rest of the claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 11, 18, 26, 27, 31-39 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Oleynik, Mark (US provisional application 62116563).
The applied reference has a common inventor, Oleynik, Mark with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Oleynik discloses a robotic end effector interface handle (see third set of drawings submitted 2/16/20215figs. 12a, b, c; sec 00250), comprising:   
A kitchen tool (see third set of drawings submitted 2/16/20215figs. 12a, b, c; sec 00250);
a robotic end effector (see third set of drawings submitted 2/16/20215figs. 12a, b, c; sec 00250);
a mechanical coupling interface coupled between the kitchen tool and the robotic end effector, the robotic end effector coupled to the mechanical coupling interface in a predetermined position and a predetermined orientation to avoid displacement the mechanical coupling interface attached to a kitchen tool (see third set of drawings submitted 2/16/20215figs. 12a, b, c; sec 00250);
wherein the robotic end effector operates the kitchen tool for performing a food preparation operation (see third set of drawings submitted 2/16/20215figs. 12a, b, c; sec 00250).
Regarding claim 2, Oleynik discloses the robotic end effector interface handle of claim 1, wherein the robotic end effector grasps and operates the handle housing to avoid object displacement, twisting or backlashing.  
Regarding claim 3, Oleynik discloses the robotic effector interface handle of claim 1, wherein the first end of the handle housing comprises a physical portion that extends outward to serve at a first stopping reference point, wherein the robotic end effector grasps the handle housing so that the physical portion  extends outward to serve at the first stopping reference point.
Regarding claim 4, Oleynik discloses the robotic end effector interface handle of claim 1, wherein the second end of the handle housing comprises a physical portion that extends outward to serve as a second stopping reference point on the opposite side of the handle housing when the robotic end effector grasps the handle housing .
Regarding claim 5, Oleynik discloses the robotic end effector interface handle of claim 1, wherein the shaped exterior surface of the ---;----;--h~usinng comprises one or more ride- ((see third set of drawings submitted 2/16/20215figs. 12a, b, c; sec 00250).Docket No. MOLEY-002-C 1-2-  
Regarding claim 6, Oleynik discloses the robotic end effector interface handle of claim 1, wherein the robotic effector comprises a defornable palm (see third set of drawings submitted 2/16/20215figs. 12a, b, c; sec 00250).
Regarding claim 7, Oleynik discloses the robotic end effector interface handle of claim 1, wherein the robotic effector has an interface for forming a male-female attachment to the robotic end effector interface handle (see third set of drawings submitted 2/16/20215figs. 12a, b, c; sec 00250).  
Regarding claim 11, Oleynik discloses a kitchen tool modified for robotics use, comprising: 
a handle with an interface portion for mechanically coupling an interface of a robotic effector, wherein the interface portion serves to prevent  displacement, backlashing or misorientation when the interface portion of the handle is mechanically coupled to the robotic effector (see third set of drawings submitted 2/16/20215figs. 12a, b, c; sec 00250).
Regarding claim 18, Oleynik discloses a robotic platform, comprising: 
(a) one or more robotic arms, including a first robotic arm (see third set of drawings submitted 2/16/20215; figs. 12a, b, c; sec 00250); 
(b) one or more end effectors including an end effector, the robotic arm coupled to the end effector (see third set of drawings submitted 2/16/20215; figs. 12a, b, c; sec 00250); and 
(c) one or more cooking tools including a cooking tool having a predetermined coupling interface (see third set of drawings submitted 2/16/20215; figs. 12a, b, c; sec 00250);
wherein the end effector coupled to the predetermined coupling interface in the cooking tool, the end effector operating the cooking tool of the one or more cooking tools in a predetermined position and a predetermined orientation to avoid misorientation or displacement (see third set of drawings submitted 2/16/20215; figs. 12a, b, c; sec 00250).
Regarding claim 26, Oleynik discloses a robotic control platform, comprising: 
a kitchen tool having a handle and a tool body, the handle having a shaped exterior surface (see third set of drawings submitted 2/16/20215figs. 12a, b, c; sec 00250); and 
a robotic effector having a shaped exterior surface, wherein the robotic effector with the shaped exterior surface grasps and operates the shaped exterior surface of the handle in one predefined, predetermined, predetermined position, and orientation, wherein the robotic end effector includes a robotic hand (see third set of drawings submitted 2/16/20215figs. 12a, b, c; sec 00250). 
Regarding claim 27, Oleynik discloses the robotic control platform of claim 26, wherein a shaped exterior surface of the end effector grasps and operates a shaped exterior surface of the handle to avoid object displacement, twisting or backlashing (see third set of drawings submitted 2/16/20215figs. 12a, b, c; sec 00250).
Regarding claim 31, Oleynik discloses the robotic control platform of claim 1 robotic end effector interface handle of claim 1, wherein the shaped exterior surface of the handle housing comprises one or more ridges, the robotic end effectors grasping the one or more ridges of the handle housing in a predetermined position every time and to minimize slippage (see third set of drawings submitted 2/16/20215figs. 12a, b, c; sec 00250).
Regarding claim 32, Oleynik discloses the robotic end effector interface handle of claim 1, wherein a shaped exterior surface of the interface handle comprises one or more ridges, wherein the robotic end effector grasps the one or more ridges of the shaped exterior surface of the interface handle  in a predetermined position to enhance a firmness of the grasp (see third set of drawings submitted 2/16/20215figs. 12a, b, c; sec 00250).
Regarding claim 33, Oleynik discloses the robotic end effector interface handle of claim 1, wherein the robotic end effector grasps a shape of the handle housing and exerts force on the handle housing to avoid displacement in the x-axis direction, the y-axis direction, or the z-axis direction (see third set of drawings submitted 2/16/20215figs. 12a, b, c; sec 00250).
Regarding claim 34, Oleynik discloses the robotic end effector interface handle of claim 1, wherein the robotic end effector grasps a shape of the handle housing and exerts force on the handle housing to avoid displacement in any rotary axes with respect to the x-axis, the y-axis, or the z-axis (see third set of drawings submitted 2/16/20215figs. 12a, b, c; sec 00250).

Regarding claim 35, Oleynik discloses the robotic end effector interface handle of claim 1, wherein the kitchen tool comprises a knife, a spatula, a skimmer, a ladle, a draining spoon, or a turner (see third set of drawings submitted 2/16/20215figs. 12a, b, c; sec 00250).
Regarding claim 36, Oleynik discloses the robotic end effector interface handle of claim 1, wherein the robotic end effector grasps the shaped exterior surface of the handle housing within the first and second ends in a predetermined position and a predetermined orientation to avoid displacement in x-axis, y-axis, Or z-axis direction, the grasping of the robotic end effector matching the shaped exterior surface of the handle housing (see third set of drawings submitted 2/16/20215figs. 12a, b, c; sec 00250).
Regarding claim 37, Oleynik discloses the robotic end effector interface handle of claim 1, wherein the robotic end effector grasps the shaped exterior surface of the handle housing within the first and second ends in a predetermined position and a predetermined orientation to avoid displacement in x-axis, y- axis, or Z-axis rotation, the grasping of the robotic end effector matching the shaped exterior surface of the handle housing (see third set of drawings submitted 2/16/20215figs. 12a, b, c; sec 00250).
Regarding claim 38, Oleynik discloses the robotic platform of claim 18, wherein each of the one or more cooking tools comprises the predetermined coupling interface (see third set of drawings submitted 2/16/20215figs. 12a, b, c; sec 00250).
Regarding claim 39, Oleynik discloses a robotic end effector interface handle, comprising:
a robotic end effector (see third set of drawings submitted 2/16/20215figs. 12a, b, c; sec 00250), and
a kitchen tool having a mechanical coupling interface that is coupled to the robotic end effector in a predetermined position and a predetermined orientation (see third set of drawings submitted 2/16/20215figs. 12a, b, c; sec 00250);
wherein the robotic end effector moves the kitchen tool for performing a food preparation operation (see third set of drawings submitted 2/16/20215figs. 12a, b, c; sec 00250).

Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Applicant’s amended drawings have been entered.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571 270 5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONNIE M MANCHO/Primary Examiner, Art Unit 3664